DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the smartphone must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ertel et al. US Pub No. 2016/0265974, Patrick Su, “Lab-in-a-Smartphone: Spectroscopic-Based Sensing Utilizing Linear Variable Filters for Point-of-Care Applications” December 2016, & Saoud Almulla, “LAB-IN-A-SMARTPHONE: IMAGE SENSOR-BASED SPECTROSCOPIC ANALYSIS”, May 2015.
	
Allowable Subject Matter
Claims 1-9 & 11-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  


the smartphone; and a sample holder comprising a planar surface, wherein the planar surface defines a surface
normal that extends perpendicularly from the planar surface and goes through a point between
the light source and the LVF” and, in combination with the rest of the limitations of claim 1.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “receiving analysis light at a linear variable filter (LVF) optically coupled to an image sensor of a smartphone, wherein the analysis light comprises light propagating from the planar surface at a second acute angle relative to the surface normal” and, in combination with the rest of the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571) 272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.